Citation Nr: 0725721	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
right ear.

2. Entitlement to an initial compensable rating for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk




INTRODUCTION

The veteran had active service from August 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco Texas that denied service connection for right ear 
hearing loss, but granted service connection for hearing loss 
in the left ear and assigned a noncompensable rating.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a right ear 
hearing loss disability that is due to any event or incident 
of his service.

2.  The veteran's service-connected left ear hearing loss has 
been productive of Level I hearing acuity for the right ear 
and Level I hearing acuity of the left ear.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With respect to the service connection claim, the Board finds 
that the notification requirements of VCAA have been 
satisfied in this case.  In this regard, the Board notes an 
evidence development letter dated in May 2004 in which the RO 
advised the veteran of the evidence needed to substantiate 
this claim, and of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
asked to identify any additional information or evidence that 
he would like VA to obtain.  This letter was issued prior to 
the initial adjudication of his claim by the RO.

As to the matter of the claim regarding the rating for the 
left ear, as the rating decision on appeal granted service 
connection, and assigned a disability rating and an effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The September 2005 
statement of the case (SOC) provided notice on the downstream 
issue of an increased initial rating, and outlined governing 
criteria, what the evidence showed, and the basis for the 
determination made.  Although the veteran's claim was not 
readjudicated, he was provided several months in which to 
submit additional evidence or argument prior to the 
certification of his appeal.  Furthermore, in a December 2005 
letter in which he was notified of the certification of his 
appeal, he was given an additional 90 days to submit further 
evidence or argument.  Thus, the veteran has had full 
opportunity to participate in the adjudicatory process, and 
is not prejudiced by any technical notice deficiencies that 
may have occurred.

As to the effective date element, the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claims for service connection and for an increased 
rating.  Thus, any questions as to the appropriate effective 
date to be assigned are rendered moot.

The Board finds that all necessary assistance has also been 
provided to the veteran. Service medical records and post 
service medical records have been associated with the claims 
file, and he has been provided a VA audiological evaluation.

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Right Ear Hearing Loss - Service Connection

The veteran's service medical records contain audiological 
examinations. In June of 1969, at enlistment, the audiology 
test results were as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
-5
-5
X
0
LEFT
-5
-5
X
0

Subsequently in May 1973, at discharge, the audiology test 
results were as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
10
5
15
20
LEFT
5
20
30
45
 
The post service medical records include the uninterpreted 
results of a private audiology test performed in October 
2004.  That report is accompanied by a November 2004 letter 
from a private physician in which the veteran was given a 
diagnosis of bilateral hearing loss.

While the Board has considered the opinion of the private 
physician, the Board finds that the preponderance of the 
competent evidence in this case is ultimately against the 
current existence of right ear hearing loss for purposes of 
VA compensation.  Although the record substantiates the 
veteran's contentions that he had reduced hearing acuity in 
service, the medical evidence stands formidably against the 
finding of the current existence of right ear hearing loss as 
defined by the applicable regulations. 

In this regard, the Board notes that April 2005 VA 
audiometric testing included pure tone threshold studies and 
speech recognition tests.  In the VA audiometric examination, 
none of the auditory thresholds for the right ear at 500, 
1000, 2000, 3000, or 4000 was 26 decibels or greater.  
Further, speech recognition was 100 percent.  Thus, the 
criteria for the recognition by VA of hearing loss for 
purposes of service connection have not been met.  38 C.F.R. 
§ 3.385.  The Board concludes that the preponderance of the 
evidence is firmly against a finding of current right ear 
hearing loss for VA purposes of service connection.

As to the uninterpreted audiometric findings dated in October 
2004, the Board is unable to interpret the audiograms.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  Thus, this evidence 
is less probative than the April 2005 VA evaluation in 
determining whether the veteran has a current hearing loss 
disability in the right ear. 

While the Board is sympathetic to the veteran's assertions 
that he has a hearing loss problem in his right ear, the 
Board is bound by the applicable laws and regulations.  As 
discussed in detail above, the regulatory criteria for the 
recognition by VA of right ear hearing loss for purposes of 
service connection have not been met.  38 C.F.R. § 3.385.

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder.  Clearly, 
the preponderance of the evidence is against the claim.  
Thus, the Board concludes that the appellant's claim for 
service connection for right ear hearing loss must be denied.



Left Ear Hearing Loss - Increased Rating

The present appeal also involves the veteran's claim that the 
severity of his service-connected left ear hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

As noted above, the veteran was afforded a VA audiological 
examination in April 2005, which showed pure tone thresholds, 
in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
5
5
10
20
LEFT
10
25
45
70

The puretone threshold average was 38 in the left ear.  The 
Maryland CNC speech discrimination test revealed speech 
recognition ability of 100 percent in both ears.  

At the time of the April 2005 VA audiological examination, 
the veteran was shown to have an average pure tone hearing 
loss of 38 decibels in the left ear, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level I for the left ear and level 1 for the right ear (the 
nonservice-connected ear) equates to a zero percent 
disability evaluation.  

Table VIA is for application in the instant case because the 
veteran's puretone threshold was 55 decibels or more at only 
one of the four specified frequencies (4000 Hertz), and his 
pure tone threshold was not 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected left 
ear hearing loss on his daily activities.  However, as noted 
previously, because assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometry evaluations are rendered, there is no doubt 
as to the proper evaluation to assign.  Lendenmann, 3 
Vet.App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.  Applying the VA audiological test results from 
April 2005, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to an initial compensable rating for hearing loss 
of the left ear is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


